
QuickLinks -- Click here to rapidly navigate through this document


nDSP DELAWARE, INC.
REGISTRATION RIGHTS AGREEMENT


        This Registration Rights Agreement (the "Agreement") is made and entered
into as of December 6, 2001, among Pixelworks, Inc., an Oregon corporation
("Acquiror"), nDSP Delaware, Inc., a Delaware corporation ("Target") and each of
the shareholders of Target who are signatories hereto (each a "Shareholder" and
collectively, the "Shareholders").

        This Agreement is entered into in connection with that certain Agreement
and Plan of Merger and Reorganization dated as of December 6, 2001 (as the same
may be amended or modified, the "Merger Agreement") by and among Acquiror,
Nighthawk Acquisition Corp., Target and the Shareholders. The Merger Agreement
provides for the merger of Nighthawk Acquisition Corp. with and into Target (the
"Merger") in a transaction in which the issued and outstanding shares of capital
stock of Target (the "Target Stock") will be converted into the right to receive
shares of Common Stock, par value $.001, of Acquiror (the "Acquiror Stock") as
provided by, and on the terms and conditions set forth in, the Merger Agreement.
Capitalized terms used herein but not defined herein shall have their defined
meanings as set forth in the Merger Agreement.

        1.    Reliance Upon Representations, Warranties and Covenants.    Each
Shareholder has been informed that the treatment of the Merger as a tax-free
reorganization for federal income tax purposes requires, among other factors,
the accuracy of the representations contained herein. Each Shareholder
understands that the representations and warranties and covenants of such
Shareholder set forth herein will be relied upon by Acquiror, Target, their
respective counsel and accounting firms and other shareholders of Target.

        2.    Representations, Warranties and Covenants of Each
Shareholder.    Each Shareholder represents, warrants and covenants as follows:

        (a)  Each Shareholder has full power and authority to execute the Merger
Agreement, if applicable, and this Agreement, to make the representations and
warranties and covenants herein contained and to perform such Shareholder's
obligations hereunder.

        (b)  Appendix A attached hereto sets forth all shares of Target Stock
owned by each Shareholder, including all Target Stock as to which such
Shareholder has sole or shared voting or investment power and all rights,
options and warrants to acquire Target Stock (provided, however, that if any
Shareholder who holds Series A Preferred Stock or Series B Preferred Stock of
Target elects before the Effective Time to convert the same into Common Stock of
Target by delivery to Target before the Effective Time of an executed Notice of
Voluntary Conversion and Waiver of Liquidation Preference and all certificates
and documents required in connection therewith, Appendix A shall be deemed to be
modified to reflect such Shareholder as the owner of an equal number of shares
of Common Stock issued to such Shareholder before the Effective Time in
conversion of such Shareholder's Preferred Stock). To such Shareholder's
knowledge, except as contemplated by the Merger Agreement, no other person or
entity not a signatory to this Agreement has a beneficial interest in or right
to acquire all or any portion of the shares of Target Stock set forth in
Appendix A).

        (c)  Each Shareholder is acquiring the Acquiror Stock solely for the
Shareholder's own account, for investment and not with a view to any resale or
other distribution thereof in violation of the Securities Act.

        (d)  Each Shareholder acknowledges and understands that the terms of the
Merger have not been reviewed by the Securities and Exchange Commission ("SEC")
or by any state securities authorities, that the Acquiror Stock has not been
registered under the Securities Act, any state or foreign jurisdiction
securities law or registered or qualified under any other securities laws, based
on, among other factors, that no distribution or public offering has been
effected and the Acquiror Stock will be issued by Acquiror in connection with a
transaction that does not involve any public offering within the meaning of
Section 4(2) of the Securities Act. Each Shareholder understands that Acquiror
is relying on such Shareholder's representations as set forth herein for
purposes of

--------------------------------------------------------------------------------




claiming such exemption, including the bona fide nature of such Shareholder's
investment intent as expressed above. Each Shareholder acknowledges that, except
as is set forth in Section 6 of this Agreement, Acquiror is under no obligation
to register the Acquiror Stock under the Securities Act. As a result, unless an
exemption from such registration is then available, such Shareholder must hold
the Acquiror Stock until such time as Acquiror has registered the Acquiror Stock
for resale under the Securities Act and qualified the Acquiror Stock for resale
under applicable state or foreign jurisdiction securities laws.

        (e)  Each Shareholder is familiar with Regulation D promulgated under
the Securities Act and is an "accredited investor" as defined in Rule 501(a) of
such Regulation D or such Shareholder, either alone or together with such
Shareholder's representative, has such knowledge and experience in financial,
investment and business matters that the Shareholder is capable of evaluating
the merits and risks of an investment in the Acquiror Stock. Each Shareholder
acknowledges that the Acquiror Stock are volatile securities that involve a high
degree of risk. Each Shareholder represents that it is capable of determining
what documents and information are necessary to evaluate the Merger and/or an
investment in the Acquiror Stock, and has the capacity to protect its own
interests in connection with the Merger and the acquisition of the Acquiror
Stock.

        (f)    Each Shareholder represents that its financial condition is such
that the Shareholder is able to bear any and all economic risks associated with
investment in the Acquiror Stock, including the risk of holding the Acquiror
Stock for an indefinite period of time. Each Shareholder represents that it can
also afford a complete loss of its investment in the Acquiror Stock, and has
adequate means of providing for the Shareholder's current needs and possible
personal contingencies; provided, however, that nothing contained herein shall
relieve Acquiror from strict adherence to the terms of Section 6.

        (g)  Until such time as the Acquiror Stock has been registered for
resale, each Shareholder understands and acknowledges that each stock
certificate representing the Acquiror Stock shall bear a legend in, or
substantially in, the following form:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN A SHAREHOLDERS AGREEMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
SUCH SHARES NOR ANY PORTION THEREOF OR INTEREST THEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF (I) EXCEPT AS SET FORTH IN THE
SHAREHOLDERS AGREEMENT AND (II) UNLESS THE SAME ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND THE CORPORATION SHALL HAVE
RECEIVED EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY TO THE CORPORATION
(WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL SATISFACTORY TO
THE CORPORATION)."

        (h)  Each Shareholder understands that Acquiror may maintain a "stop
transfer order" against the Acquiror Stock for the purpose of ensuring
compliance with applicable securities laws. Acquiror shall not be required
(a) to transfer or have transferred on its books any Acquiror Stock that has
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (b) to treat as an owner of such Acquiror Stock or to accord the
right to vote or pay dividends to any purchaser or other transferee to whom such
Acquiror Stock shall have been so transferred in violation of any provision of
this Agreement. Acquiror agrees that such stop transfer instructions

2

--------------------------------------------------------------------------------

and legends will be promptly removed and transfers of Acquiror Common Stock will
be processed if the provisions of this Agreement and the Securities Act are
complied with.

        (i)    Each Shareholder is encouraged to review the Acquiror's filings
with the Securities and Exchange Commission. Each Shareholder waives any right
to notice in connection with the proposed Merger or the other transactions
contemplated by the Merger Agreement. The Shareholder, either alone or together
with the Shareholder's representative, has made such further investigation as
the Shareholder deems appropriate as to, and is fully familiar with, and
knowledgeable regarding, the financial condition, business affairs and prospects
of Acquiror. The Shareholder has been given the opportunity to ask questions of,
and receive answers from, the principal officers of Acquiror concerning the
business and financial affairs of Acquiror, and has had further opportunity to
obtain any additional information necessary to verify the accuracy of the
foregoing information. To the extent any Shareholder has not sought information
regarding any particular matter, the Shareholder represents that Shareholder had
no interest in doing so and that such matters are not material to the
Shareholder in connection with this investment.

        3.    Negative Covenants of Shareholder.    

        (a)  Each Shareholder covenants and agrees that it will not sell,
transfer, exchange, pledge, or otherwise dispose of, or make any offer or
agreement relating to any of the foregoing with respect to, any and all shares
of Acquiror Stock, or any option, right or other interest with respect to any
Acquiror Stock, unless (i) such transaction is permitted pursuant to Rule 144,
or pursuant to Section 3(a)(10) of the Securities Act, (ii) counsel representing
such Shareholder, which counsel is reasonably satisfactory to Acquiror, shall
have advised Acquiror in a written opinion letter satisfactory to Acquiror and
Acquiror's legal counsel, and upon which Acquiror and its legal counsel may
rely, that no registration under the Securities Act would be required in
connection with the proposed sale, transfer or other disposition, (iii) a
registration statement under the Securities Act covering the Acquiror Stock
proposed to be sold, transferred or otherwise disposed of, describing the manner
and terms of the proposed sale, transfer or other disposition, and containing a
current prospectus, shall have been filed with the SEC and made effective under
the Securities Act, or (iv) an authorized representative of the SEC shall have
rendered written advice to such Shareholder (sought by such Shareholder or
counsel to such Shareholder, with a copy thereof and all other related
communications delivered to Acquiror) to the effect that the SEC would take no
action, or that the staff of the SEC would not recommend that the SEC take
action, with respect to the proposed disposition if consummated.

        (b)  In addition to, and without limiting the foregoing, each
Shareholder covenants and agrees that it shall not, directly or indirectly,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
grant any option, right, or warrant to purchase, lend, or otherwise transfer or
dispose of, any Acquiror Stock or enter into any swap or other arrangement that
transfers to any other person, in whole or in part, any of the economic
consequences of ownership of such Acquiror Stock, except as provided in this
paragraph 3(b). Such holders of Acquiror Stock may (i) from and after the
Closing Date (as defined in the Merger Agreement), transfer, sell, or otherwise
dispose of up to 25% of the total shares of Acquiror Stock which such holder has
received, or to which such holder is entitled (including Escrow Shares, as
defined in the Merger Agreement), pursuant to the terms of the Merger Agreement;
(ii) from and after the 90th day after the Closing Date, transfer, sell, or
otherwise dispose of up to 50% of the total shares of Acquiror Stock which such
holder has received, or to which such holder is entitled (including Escrow
Shares, as defined in the Merger Agreement), pursuant to the terms of the Merger
Agreement; and (iii) from and after the 180th day after the Closing Date,
transfer, sell or otherwise dispose of up to 100% of the total shares of
Acquiror Stock which such holder has received, or to which such holder is
entitled (including Escrow Shares, as defined in the Merger Agreement), pursuant
to the terms of the Merger Agreement. Notwithstanding the foregoing, there shall
be no limitations on the transfer or

3

--------------------------------------------------------------------------------




sale of shares by Shareholders pursuant to Section 6(c) below. Notwithstanding
anything to the contrary contained in this Section 3(b), there shall be no
limitations on the transfer by a Shareholder which is (A) a partnership to its
partners, limited partners or former partners in accordance with partnership
interests, (B) a corporation to its shareholders in accordance with their
interest in the corporation, (C) a limited liability company to its members or
former members in accordance with their interests in the limited liability
company, or (D) to the Shareholder's family member or trust for the benefit of
an individual Shareholder, provided the transferee has agreed to in writing in
form and substance reasonably satisfactory to Parent to be similarly bound by
the restrictions on resell set forth in this Section 3(b) and in Section 5.2 of
the Merger Agreement.

        (c)  Each Shareholder represents and warrants that it has no present
plan or intention to sell, exchange or otherwise dispose of shares of Acquiror
Stock received in connection with the Merger.

        4.    Rule 144.    From and after the Effective Time of the Merger and
for so long as is necessary in order to permit each Shareholder to sell the
Acquiror Stock held by it pursuant to Rule 144 under the Securities Act,
Acquiror will file on a timely basis all reports required to be filed by it
pursuant to Section 13 of the Exchange Act referred to in Paragraph (c)(1) of
Rule 144 under the Securities Act, in order to permit each Shareholder to sell
the Acquiror Stock held by it pursuant to the terms and conditions of Rule 144.
Each Shareholder understands that, except as provided in this Section 4 and in
Section 6 of this Agreement, Acquiror is under no obligation to register the
sale, transfer or other disposition of any Acquiror Stock by or on behalf of any
Shareholder or to take any other action necessary in order to make compliance
with an exemption from registration available.

        5.    Restrictions on Resales.    Each Shareholder agrees and
acknowledges that, in addition to the restrictions imposed under Sections 3 and
6(d) of this Agreement, the provisions of the Securities Act prohibit the public
resale of Acquiror Stock (except in a transaction registered under the
Securities Act) until such time as such Shareholder has beneficially owned,
within the meaning of SEC Rule 144(d), the Acquiror Stock for a period of at
least one (1) year after the date of the Merger. Each Shareholder acknowledges
that such Shareholder is familiar with Rule 144 and agrees to comply with the
provisions of such rule as applicable to the Acquiror Stock.

        6.    Registration of Shares Issued in the Merger.    

        (a)    Registrable Shares.    For purposes of this Agreement,
"REGISTRABLE SHARES" shall mean the shares of Acquiror Common Stock issued in
the Merger to shareholders of Target (collectively, the "HOLDERS").
Notwithstanding the foregoing, a distribution of shares of Acquiror Common Stock
issued in the Merger without additional consideration, to underlying beneficial
owners (such as the general and limited partners, shareholders or trust
beneficiaries of a Holder) shall not be deemed such a sale or transfer for
purposes of this Section 6 and such underlying beneficial owners shall be
entitled to the same rights under this Section 6 as the initial Holder from
which the Registrable Shares were received and shall be deemed a Holder for the
purposes of this Section 6.

        (b)    Required Registration.    Acquiror shall prepare and file with
the Commission a shelf re-sale registration statement on Form S-3 (or such
successor or other appropriate form) under the Securities Act with respect to
re-sale of the Registrable Shares (the "REGISTRATION STATEMENT") and will effect
all such registrations, qualifications and compliances (including, without
limitation, obtaining appropriate qualifications under applicable state
securities or "blue sky" laws and compliance with any other applicable
governmental requirements or regulations) as any selling Holder may reasonably
request and that would permit or facilitate the sale of Registrable Shares
(provided however that Acquiror shall not be required in connection therewith to
qualify to do business or to file a general consent to service of process in any
such state or jurisdiction). The Registration Statement shall be filed with the
Commission not later than

4

--------------------------------------------------------------------------------




forty-five (45) days following the Effective Date of the Merger. Acquiror will
maintain the effectiveness of the Registration Statement and other applicable
registrations, qualifications and compliances up to one year from the Effective
Date (the "REGISTRATION EFFECTIVE PERIOD"). Following the date the Registration
Statement is first declared effective (the "Registration Effective Date"), the
Holders will be permitted (subject in all cases to the provisions of paragraphs
(c) and (d) of this Section 6) to offer and sell Registrable Shares during the
Registration Effective Period in the manner described in the Registration
Statement provided that the Registration Statement remains effective and has not
been suspended.

        (c)    Piggyback Registrations.    If at any time Acquiror files a
registration statement under the Securities Act, other than the shelf
registration statement on Form S-3 required by Section 6(b) of this Agreement,
for purposes of a public offering of securities of Acquiror (including, but not
limited to, registration statements relating to secondary offerings of
securities of Acquiror), Acquiror shall notify all Holders in writing at least
ten (10) days prior to the filing of such registration statement and will afford
each Holder an opportunity to include in such registration statement all or part
of the Registrable Shares held by such Holder. Each Holder desiring to include
in any such registration statement all or any part of the Registrable Shares
held by it shall, within ten (10) days after the above-described notice from the
Company, so notify the Company in writing. Such notice shall state the intended
method of disposition of the Registrable Shares by such Holder. If a Holder
decides not to include all of its Registrable Shares in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Shares in any subsequent
registration statement or registration statements as may be filed by the Company
with respect to offerings of its securities, all upon the terms and conditions
set forth herein. Section 3(b) of this Agreement shall not limit or restrict the
number of shares each Holder may sell pursuant to a registration statement under
this Section 6(c).

          (i)    Underwriting.    If the registration statement under which
Acquiror gives notice under this Section 6(c) is for an underwritten offering,
Acquiror shall so advise the Holders of Registrable Shares. In such event, the
right of any such Holder to be included in a registration pursuant to this
Section 6(c) shall be conditioned upon such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable Shares in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Shares through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Holders and other shareholders of Acquiror
having preexisting contractual registration rights with respect to the offering
similar to those of the Holders, on a pro rata basis based on the total number
of Registrable Shares held by the Holders and such other shareholders; and
second, to any shareholder of Acquiror (other than a Holder or other
shareholders of Acquiror having registration rights with respect to the
offering) on a pro rata basis. If any Holder disapproves of the terms of any
such underwriting, such Holder may elect to withdraw therefrom by written notice
to the Company and the underwriter, delivered at least ten (10) business days
prior to the effective date of the registration statement. Any Registrable
Shares excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration.

        (ii)    Right to Terminate Registration.    Acquiror shall have the
right to terminate or withdraw any registration initiated by it under this
Section prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration. The registration
expenses of such withdrawn registration shall be borne by Acquiror.

5

--------------------------------------------------------------------------------




        (d)    Suspension Right.    Notwithstanding any other provision of this
Section 6, Acquiror shall have the right at any time to require that all Holders
suspend further open market offers and sales of Registrable Shares whenever, and
for so long as, in the reasonable judgment of Acquiror after consultation with
counsel, the use of the Registration Statement and the prospectus related
thereto must be suspended due to the happening of any event as a result of which
the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing (the "SUSPENSION
RIGHT"). In the event Acquiror exercises the Suspension Right, such suspension
will continue for the period of time reasonably necessary for disclosure to
occur at a time that is not detrimental to Acquiror and its shareholders or, if
earlier, until such time as the information or event is no longer material, each
as determined in good faith by Acquiror after consultation with counsel.
Notwithstanding the foregoing, Acquiror shall not impose the Suspension Right at
any time for more than thirty (30) consecutive days. Acquiror will promptly give
the Holders written notice of any such suspension and will use all reasonable
efforts to minimize the length of the suspension. The Registration Effective
Period shall be extended by a period of time equal to the duration of any period
during which the Suspension Right is imposed.

        (e)    Further Obligations of Acquiror.    

          (i)  Acquiror shall furnish to the Holders such reasonable number of
copies of the Registration Statement, each amendment and supplement thereto, the
prospectus included in the Registration Statement (including each preliminary
prospectus), any documents incorporated by reference into the Registration
Statement and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Shares owned by them.

        (ii)  Acquiror will use its best efforts to diligently prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the prospectus used in connection with the Registration Statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement.

        (iii)  Acquiror shall file on a timely basis with the SEC all
information that the SEC may require under either of Section 13 or Section 15(d)
of the Exchange Act and, so long as it is required to file such information,
shall take all action that may be required as a condition to the availability of
Rule 144 and Section 3(a)(10) under the Securities Act (or any successor
exemptive rule hereinafter in effect) with respect to Acquiror Stock. Acquiror
shall furnish to any Holder forthwith upon request (i) a written statement by
Acquiror as to its compliance with the reporting requirements of Rule 144 and
Section 3(a)(10), (ii) a copy of the most recent annual or quarterly report of
Acquiror as filed with the SEC, and (iii) any other reports and documents that a
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing a Holder to sell any such Registrable Shares without
registration.

        (iv)  Acquiror shall notify the Holders promptly (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
with respect to the Registration Statement or post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any other federal
or state governmental authority for amendments or supplements to the
Registration Statement or prospectus or for additional information, (iii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceeding for that purpose, and (iv) of the receipt by
Acquiror of any notification with

6

--------------------------------------------------------------------------------




respect to the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
that purpose.

        (v)  Acquiror shall use commercially reasonable efforts to prevent the
issuance of any stop order suspending the effectiveness of the Registration
Statement, and if one is issued, will use commercially reasonable efforts to
obtain the withdrawal of any stop order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any Registrable Securities for sale in any
jurisdiction at the earliest possible time.

        (f)    Obligations of Holders.    

          (i)  Each Holder covenants and agrees that it shall promptly furnish
to Acquiror such information regarding themselves or the Registrable Securities
held by them, and the intended method of disposition of such securities, as
shall be reasonably requested by Acquiror in order to effect the registration of
its Registrable Securities. Each Holder agrees that it will not effect any
disposition of its Registrable Securities that would constitute a sale within
the meaning of the Securities Act (including a disposition which qualifies for
an exemption from registration thereunder) except in compliance with the
Securities Act and the regulations thereunder, including all applicable
prospectus delivery requirements.

        (ii)  Each Holder covenants and agrees that it will promptly advise the
Acquiror of any changes in the information concerning each Holder contained in
the Registration Statement and that such Holder will not make any sale of
Registrable Securities pursuant to the Registration Statement without complying
with the prospectus delivery requirements of the Securities Act.

        (iii)  Each Holder acknowledges that occasionally there may be times (as
described in paragraph (c) of this Section 6) when Acquiror must temporarily
suspend the use of the prospectus forming a part of the Registration Statement
until such time as an amendment to the Registration Statement has been filed by
Acquiror and declared effective by the SEC, the relevant prospectus supplemented
by Acquiror or until such time as Acquiror has filed an appropriate report with
the SEC pursuant to the 1934 Act. During any period in which sales are
suspended, each Holder covenants and agrees that it will not offer or sell any
such Registrable Securities pursuant to the Registration Statement or any such
prospectus.

        (iv)  Each Holder acknowledges and agrees to be bound by the terms set
forth in Section 9 of the Merger Agreement, including the appointment of a
Stockholders' Agent, and the authority granted to such Stockholders' Agent
pursuant to the Escrow Agreement and Section 9 of the Merger Agreement.

        (g)    Expenses.    Acquiror agrees to bear its own costs and expenses
for any registration pursuant to this Section 6. The costs and expenses to be
borne by Acquiror for purposes of this Section 6 shall include, without
limitation, printing expenses (including a reasonable number of prospectuses for
circulation by the selling Holders), legal fees and disbursements of counsel for
Acquiror, "blue sky" expenses, accounting fees and filing fees, but shall not
include underwriting commissions or similar charges.

        (h)    Indemnification.    

          (i)  Acquiror will indemnify and hold harmless each Holder, its
officers, directors, shareholders or partners and each person, if any, who
controls such Holder within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages, or

7

--------------------------------------------------------------------------------

liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
"VIOLATION"): (A) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (B) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (C) any violation or alleged violation by Acquiror of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; and Acquiror will pay to each such Holder (and its officers,
directors, employees, shareholders or partners), or controlling person, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this
paragraph (h)(1) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of Acquiror; nor shall Acquiror be liable in any such case for any such
loss, claim, damage, liability, or action to the extent that it arises out of or
is based upon (a) a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in the Registration
Statement by any such Holder, or (b) a Violation that would not have occurred if
such Holder had delivered to the purchaser the version of the Prospectus most
recently provided by Acquiror to the Holder prior to the date of such sale.

        (ii)  Each selling Holder will indemnify and hold harmless Acquiror,
each of its directors, each of its officers who has signed the Registration
Statement, each person, if any, who controls Acquiror within the meaning of the
Securities Act, any other Holder selling securities pursuant to the Registration
Statement and any controlling person of any such other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, the Exchange Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation (which includes without limitation the failure of the Holder to comply
with the prospectus delivery requirements under the Securities Act, and the
failure of the Holder to deliver the most current prospectus provided by
Acquiror prior to such sale), in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in the
Registration Statement or such Violation is caused by the Holder's failure to
deliver to the purchaser of the Holder's Registrable Shares a prospectus (or
amendment or supplement thereto) that had been made available to the Holder by
Acquiror prior to such sale; and each such Holder will pay any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this paragraph (h)(2) in connection with investigating or defending any such
loss, claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this paragraph (h)(2) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder; provided, however,
that in no event shall any indemnity under this paragraph (h) exceed the
proceeds from the offering received by such Holder.

        (iii)  Each person entitled to indemnification under this paragraph (h)
(the "INDEMNIFIED PARTY") shall give notice to the party required to provide
indemnification (the "INDEMNIFYING PARTY") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim and any
litigation resulting therefrom, provided that counsel for the Indemnifying Party
who conducts the defense of such claim or any litigation resulting therefrom
shall be approved by the Indemnified Party (whose

8

--------------------------------------------------------------------------------




approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party's expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this paragraph (h)
unless the Indemnifying Party is materially prejudiced thereby. No Indemnifying
Party, in the defense of any such claim or litigation, shall (except with the
consent of each Indemnified Party) consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

        (iv)  To the extent that the indemnification provided for in this
paragraph (h) is held by a court of competent jurisdiction to be unavailable to
an Indemnified Party with respect to any loss, liability, claim, damage or
expense referred to herein, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

        7.    Termination of Investor Rights Agreement.    Each party hereto
that is a party to that certain Amended and Restated Investor Rights Agreement
dated October 19, 2000 (the "IRA"), hereby agrees and consents to the
termination of all of such party's rights under the IRA and each such party
agrees to execute any documents necessary to effect the same. Such termination
is conditional and effective upon the Closing.

        8.    Notices.    All notices, requests, demands or other communications
which are required or may be given pursuant to the terms of this Agreement shall
be in writing and shall be deemed to have been duly given (i) upon receipt, if
delivered by hand, (ii) one (1) business day after deposit with a
nationally-recognized overnight courier service, with delivery charges prepaid
or otherwise satisfied, or (iii) three (3) days after deposit in the United
States mail, postage prepaid, certified or registered mail, addressed to a party
as follows:

if to Acquiror:

Pixelworks, Inc.
7700 SW Mohawk Street
Tualatin, OR 97062
Fax No.: (503) 612-6713
Attention: Chief Financial Officer

9

--------------------------------------------------------------------------------

with a copy to:

Ater Wynne LLP
222 S.W. Columbia, Suite 1800
Portland, OR 97201
Fax No: 503-226-0079
Attention: William C. Campbell
                  Gordon O. Jesperson

if to Target, to:

nDSP Delaware, Inc.
1901 South Bascom Ave., Suite 700
Campbell, CA 95008-2209
Fax No: (408) 626-1641
Attention: President

with a copy to:

Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Fax No.: (650) 849-7400
Attention: Robert. J. Brigham
                  Frank F. Rahmani

if to Shareholders:

At the address set forth beneath each Shareholders' signature below

or to such other address as any party may designate for itself by notice given
as provided in this Agreement, except that notices of change of address shall
only be effective upon receipt.

        9.    Termination.    This Agreement shall terminate and shall be of no
further force and effect upon the termination of the Merger Agreement, pursuant
to its terms.

        10.    Counterparts.    This Agreement shall be executed in one or more
counterparts, any of which may be a facsimile copy, each of which shall be
deemed an original, and all of which together shall constitute one instrument.

        11.    Binding Agreement.    This Agreement will inure to the benefit of
and be binding upon and enforceable against the parties and their successors and
assigns, including administrators, executors, representatives, heirs, legatees
and devisees of each Shareholder and any pledgee holding Acquiror Stock as
collateral.

        12.    Waiver.    No waiver by any party hereto of any condition or of
any breach of any provision of this Agreement shall be effective unless in
writing and signed by each party hereto.

        13.    Governing Law.    This Agreement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
Delaware. Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of either (i) the Circuit Court of Multnomah County of the State of
Oregon or (ii) the United States District Court in Portland, Oregon, and all
courts from which an appeal may be taken, solely for the purpose of any suit,
action, or other proceeding arising out of or based upon this Agreement, or any
document, instrument, agreement or matter related thereto, and hereby waives to
the extent not prohibited by law, and agrees not to assert, by way of motion, as
a defense, or otherwise, in any such proceeding, any claim that he, she or it is
not subject

10

--------------------------------------------------------------------------------


personally to the jurisdiction of the above-named courts for such proceedings.
Process in any suit, action or other proceeding referred to in this section may
be served on any party through the procedures for notice herein.

        14.    Integration.    This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter of the
Agreement.

        15.    Attorneys' Fees.    In the event of any legal action or
proceeding to enforce or interpret the provisions hereof, the prevailing party
shall be entitled to reasonable attorneys' fees, and disbursements whether or
not the proceeding results in a final judgment.

        16.    Effect of Headings.    The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

        17.    Third-Party Reliance.    Counsel to and accountants for the
parties shall be entitled to rely upon this Agreement.

        18.    Representations and Warranties.    The representations and
warranties by Shareholders made in this Agreement shall be deemed to have been
made as of the date hereof and as of immediately prior to the Effective Time of
Merger.

[SIGNATURE PAGES FOLLOW]

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the day and year first written above.

nDSP DELAWARE, INC.   PIXELWORKS, INC.
By:
 
        

--------------------------------------------------------------------------------


 
By:
 
        

--------------------------------------------------------------------------------

Name:           

--------------------------------------------------------------------------------

      Allen Alley
President and Chief Executive Officer Title:           

--------------------------------------------------------------------------------

       

12

--------------------------------------------------------------------------------

STOCKHOLDER

By:           

--------------------------------------------------------------------------------

    Name:           

--------------------------------------------------------------------------------

    Entity:           

--------------------------------------------------------------------------------

(if applicable)     Title:           

--------------------------------------------------------------------------------

(if applicable)     Address:           

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 

13

--------------------------------------------------------------------------------


APPENDIX A


--------------------------------------------------------------------------------




QuickLinks


nDSP DELAWARE, INC. REGISTRATION RIGHTS AGREEMENT
APPENDIX A
